Ethridge, J.,
delivered the opinion of the court.
J, B. T. Pickering filed suit against the county for the value of a mare which died from being sponged or bathed in a solution alleged to be in li.eu of the dipping process required under the rules and regulations of the live stock sanitary board and the laws of this state.
*25It appears that the county was operating under the tick eradication law, and had built a dipping vát known a.s the "speed vat” near the residence of the plaintiff which-was under the charge of one Duckworth as dipping inspector. Tt is alleged that the plaintiff was required to dip his mare under said law and regulations, and that he appeared and protested against dipping his mare because she had a colt only eighteen days old, and that it was agreed with the inspector in charge of said vat that plaintiff would wash the mare in, a solution prepared by Duckworth in lieu of dipping her in the vat; that the mare was bathed by the plaintiff in the presence of Duckworth in a solution prepared by him, and that within a short time thereafter the mare took a chill or ague, and was bathed with warmi water from time to time thereafter until the -next day, when the mare died. The plaintiff presented a claim to the board of supervisors for the value of the mare, which the board rejected for the reason that the mare was not dipped in the dipping vat. Suit was thereupon brought for the value of the mare. On the trial, over the objection, of the county, Duckworth was permitted to testify that he had authority from the live stock sanitary board’s, regulations to permit the bathing of the m,are in lieu of dipping, the regulations not being offered in evidence, and the county insisting that the regulations must be produced.
The court refused a peremptory instruction for the county, and gave the plaintiff, among others, the following instructions:
‘ ‘ The court charges the jury for the plaintiff that dipping in this state is either dipping by carrying the animal through the vat or by washing the animal off with the same chemicals under the directions of the authorities.”
"The court charges the jury for the plaintiff, B. T. Pickering, that if tliey believe from the evidence beyond *26a reasonable doubt that the mare in question was killed or died as a result of- dipping or washing off under the directions of the authorities in, Covington county, then it is the sworn duty of the jury to find for the plaintiff and to assess the damages in the sum proven by the evidence in the case.”
The giving of these instructions for the plaintiff and the refusal of the peremptory for the defendant are assigned for error among others.
Chapter 38, Laws of 1917, constitutes the basis of the plaintiff’s suit, and reads as follows:
“Section 1. Be it enacted by the legislature of the state of Mississippi, that any person in any county in this state shall be entitled to recover from such county reasonable compensation for any live stock owned by such person that may have been killed or permanently injured since March 1, 1916, or that may hereafter be killed or permanently injured in the process of dipping or as a result of such dipping for the eradication of the cattle tick, where such dipping was done under the supervision of the board of supervisors or the live stock sanitary board.
“Sec. 2. That any owner of live stock making claim for damages for the death or injury of such live stock, shall first make proof of the amount of his loss or damage to the board of supervisors, and when conclusive proof has been made or submitted to the board and there •being no evidence of contributory negligence on the part of the owner, and the board is satisfied that the said owner had suffered such loss, then the board of supervisors shall pay to such owner out of the general county funds, such amount as will compensate him for his loss or damage, but'if the board of supervisors shall refuse to pay such claims, or any part of them, the owner shall have the right of action against the county where such damage occurred.”
*27Does the word “dipping,” as used in this chapter, mean what the instruction for the plaintiff says it means ? In other words, does the word “dipping” mean sponging an animal off with the liquid? The Standard Dictionary defines the word “dipping” as applied to the process here involved, as follows:
“To immerse for a short time in any liquid; to place in a fluid and withdraw again; the act of dipping or immersing.; a plunge; a brief bath; as, the dip of the oars; a dip. in the sea.’ ’
We do not think that the act upon which this suit is founded, above set out, contemplates making the county liable for the process used in lieu of dipping. The plaintiff voluntarily substituted this method for dipping in the vat and himself performed the act of bathing the mare. The proof shows that the process used is a more dangerous process than the dipping in the vat, and the testimony tends to show that rubbing an animal with the fluid is dangerous in proportion to the degree of rubbing used.
When regulations promulgated by the live stock sanitary board are relied on in any suit for any purpose they should be proven like ordinances. Childs v. State, 16 Ala. App. 392, 78. So. 308.
We think the plaintiff failed to establish liability, and the judgment is reversed, and judgment will be entered here for the county.
Reversed, and judgment here.